Title: To James Madison from George Washington, 17 November 1788
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Novr. 17th. 1788.
It has so happened, that the letter which you did me the favor of writing to me on the 5th, did not get to my hands until the 15th. instant, owing, in part, to the uncertainty of the Mail (on account of the change from the Summer to the Winter establishment of the Stages) and partly to some engagements which prevented my sending to the Post Office agreeably to my usual custom.
I wish it was in my power to be as precise & satisfactory in answering your enquiry respecting the value of the purchase made by Colo. Lee at the Great Falls of this River as your purposes require, and my inclination would prompt me to give you. But however deficient they may be, I will hazard the best information I am possessed of on this subject.
Of the quantity of Land in this purchase, and the incumbrences thereon, it should seem you have been apprized. It only remains therefore for me to add (as far as I am able) an Account of its situation, and the probable advantages which are to be derived from it. With respect to the first, if my ideas of the matter (for I do not speak from absolute certainty) are just, it includes the entire Canal, Bason, &ca. at the Great Falls; and the Mill Seats (for there are more than one) of which Governor Johnson & a company connected with him in this business, had formed very sanguine hopes, ‘till the unexpected purchase by Colo Lee, arrested the prospect. For Waterworks of any kind these Seats must be exceedingly valuable if the navigation obtains; of which no one, I believe entertains a doubt, at this time. How far they may be impeded, or even endangered at times by remarkable freshes, I am not a competent judge. The opinion of better informed persons in these matters than I am, is, that they may be rendered secure. Another advantage to be derived is, that under all possible circumstances a town must be established there (it is now much wished for by Mercantile people) whether the navigation is extended from thence to tide water, or not. In the last case, the lotts will be of great value—in the first very desirable; because all Water borne produce must pass by, if it is not deposited here; which must take place, if the difficulties from hence to tide Water (about nine miles) should prove insurmountable—and between you and me it is the most doubtful part of our Work. Having gone so far, I will hazard another idea in proof of my opinion of this Navigation; and consequently of the importance of this pass. It may be a singular one, but I am not less clear in it on that account. It is, that the Navigation from the Great Falls to and through the Shenandoah falls, will not be opened five years before that of the latter River will be improved at least 150 miles; & the whole produce of that rich and extensive vale between the Blue Ridge and the Alligany Mountains be brought through it, and the South Branch, as far South Westerly as Staunton, into the Potomack; and thence by the Great falls to the place or places of Exportation. Add this to what will be drawn from the upper parts of Maryland, and parts of Pensylvania (which at present go to Baltimore by an expensive Land transportation) and then annex thereto the idea of what may come (under a wise policy) from the Western Waters, and it opens a field almost too extensive for imagination; and will induce the Merchants of Alexandria, George Town and perhaps other places, to establish there advanced Posts at the Falls to catch the produce on its passage.
From these premises—but I beg leave to subjoin they may be too sanguinely dilated—I leave you to draw your own conclusions of the property which is offered to you; the profits of which, as you will readily perceive, cannot be immediate. Not much I beli[e]ve can be said in favor of the 500 Acres (if there is that quantity of it) —or of the growth thereon; but to this tract if I have been rightly informed, a priviledge (but under what conditions I know not) is annexed of cutting wood from a large body adjoining. It has also been said that in the vicinity of this tract another purchase (connected with the expanded designs of Semple) has been made by Colo Lee of a most valuable Mine bank. These, I presume, are included in the offer to you, for as much as they were parts of the Original plan.
With respect to the Sulla—before I attempt to give you an Acct. of my cultivation of it—and the result—I must request the favor of you to apologize for me to Mr. St. John for not having acknowledged the receipt of it before. The truth is, that until I was informed by you from whom the Seeds came, I knew not to whom I was indebted for them. In my room at Mr. Morris’s (where papers addressed to me were generally laid, during my attendence in Convention) I one day found a bundle containing these Seeds—unaccompanied by a letter—card—or clue of information to direct my acknowledgment of the receipt—or application. I remember to have received a letter from Mr. St. John whilst I was in Philadelphia, written in French, the purport of which I got Mr. Gouvr. Morris to explain to me in English; but if any mention of Sulla was made therein, he omitted, or I have forgot it. Thus much by way of exculpation of myself. And now, I am sorry to add, that, this plant (for want perhaps of knowing the nature & uses of it, and possibly from mismanagement) came to nothing. The Seeds vegitated partially, and not being able to find the name in any botanical list of Plants in my possession, or to come at the properties of it—and it appearing moreover, ungrateful for the first attentions I gave it, it was neglected afterwards.
The Accts. from Richmond are indeed, very unpropitious to fœderal measures. The whole proceedings of the Assembly, it is said may be summed up in one word—to wit—that the Edicts of Mr. H—— are enregistered with less opposition by the Majority of that body, than those of the Grand Monarch are in the Parliaments of France. He has only to say let this be Law—and it is Law. With very sincere esteem & regard I am My dear Sir Your Affecte Hble Servt
Go: Washington
